DETAILED ACTION
Status of Claims
The following is a non-final office action in response to the amendment filed January 4, 2021.  Claims 1, 5-10, 12, and 15-19 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 101 have been fully considered but are not persuasive. 
Step 2A (Prong 2):
The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  More specifically, as recited, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, there has been optimization of online ordering (the abstract idea), opposed to an optimization of the computer system (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B:
Taken individually or as a whole the additional elements of the claims do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
Applicant's prior art arguments have been considered but are moot in view of the new ground(s) of rejection. 

	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 5-10, 12, and 15-19, under Step 2A claims 1, 5-10, 12, and 15-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites a method for providing evaluation value comprising: 
obtain traffic data indicative of a traffic condition with respect to a route from a current location of the vehicle to the shop;
calculate an estimated time of arrival (ETA) to the shop using the traffic data;
obtain a predicted popularity data at the shop at the ETA,
calculate a predicted waiting time using the predicted popularity data, wherein the predicted waiting time is indicative of a time to wait at the shop at the ETA when the vehicle is schedule to arrive at the shop;
calculate a  preparation time for the item by the shop using the predicted waiting time and a pre-assigned processing time;
responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item via the wireless transceiver through the one or more cloud servers.
	These limitations recite organizing human activity, such as by performing commercial interactions (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an order is placed. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a wireless transceiver, one or more cloud servers, a controller. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network, and/or
storing and retrieving information in memory
performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 5-9 also do not integrate the abstract idea into a practical application. Notably, claims 5-9 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 5-9 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of 
Considered individually or as a whole, claims 5-9 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above). 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 5-9 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 
Regarding claims 10, 12, 15, and 16 (method) and 17-20 (storage medium), these claims recite at least substantially similar concepts and elements as recited in claims 1 and 5-9 such that similar analysis of the claims would be apparent. As such, claims 10, 12,  and 15-20 are rejected under at east similar rationale. 
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5-10, 12, and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawrenson et al (US 2019/0012625 A1) in view of Becker et al (US 2017/0124670 A1).  

Regarding claims 1, Lawrenson discloses a vehicle comprising: 
a user interface programmed to interact with a user (Lawrenson: paragraph [0017] - by a user interface of the AV);
a wireless transceiver programmed to communicate with one or more cloud servers via a wireless connection (Lawrenson: Figure 7, paragraph [0138] - The network 
a controller, programmed to responsive to user input to pick up an item at a shop, obtain from the one or more cloud servers, traffic data indicative of a traffic condition with respect to a route from a current location of the vehicle to the shop; calculate an estimated time of arrival (ETA) to the shop using the traffic data   (Lawrenson: paragraph [0075] -  and/or an arrival time estimation algorithm for providing an estimated time of arrival in view of the determined route and other relevant information (e.g., traffic condition, weather condition, accident report, and the like), which may be executed by a processor); 
obtain, from the one or more cloud servers, a predicted popularity data at the shop at the ETA; calculate a predicted waiting time using the predicted popularity data, wherein the predicted waiting time is indicative of a time to wait at the shop at the ETA when the vehicle is schedule to arrive at the shop (Lawrenson:  Figure 6A, paragraph [0123] - average wait times);
calculate a preparation time for the item by the shop using the predicted waiting time and a pre-assigned processing time (Lawrenson:  Figure 6B - estimated order completion time).
Lawrenson does not expressly disclose responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item via the wireless transceiver through the one or more cloud servers.  Becker discloses responsive to a current time being within a grace period to the preparation time before the ETA, place an order for the item via the wireless transceiver through the one or more cloud servers (Becker: Figure 8 - Order is placed within window).  




Regarding claim 5, Lawrenson and Becker teach or suggest all the limitations of claim 1 as noted above.   Lawrenson further discloses send the ETA to the one or more cloud servers (Lawrenson:  paragraph [0088] - Transmissions of the route modification request and/or current vehicle data may be performed at predetermined time intervals or in view of an unexpected change in estimated arrival time or food completion time. In an example, an unexpected change may include a change in initial/current estimated arrival time or food completion time by more than a predetermined threshold (e.g., 5 minutes)).  

Regarding claim 6, Lawrenson and Becker teach or suggest all the limitations of claim 5 as noted above.  Lawrenson further discloses responsive to detecting an ETA deviation greater than a predefined threshold, send an updated ETA to the one or more cloud servers (Lawrenson: paragraph [0088] - Transmissions of the route modification request and/or current vehicle data may be performed at predetermined time intervals or .  

Regarding claim 7, Lawrenson and Becker teach or suggest all the limitations of claim 1 as noted above.  Becker further discloses ask for a user confirmation via the user interface before placing the order (Becker:  Figure 3 - verify customer order information 317, paragraph [0103] - When the individual is finished selecting/customizing their order, they will be prompted to confirm their order 317).  

Regarding claim 8, Lawrenson and Becker teach or suggest all the limitations of claim 7 as noted above.  Becker further discloses responsive to the user decline to confirm the order through the user interface, modify the order to add a second item, and place the modified order (Becker:  paragraph [0101] - Once an individual selects a retail location to order from they can create their order, 316. For example, an individual can elect to add coffee, a sandwich, an espresso or any combination thereof to their order. The individual can further customize their order).  

Regarding claim 9, Lawrenson and Becker teach or suggest all the limitations of claim 1 as noted above.  Becker further discloses receive user feedback on a likelihood of a next order via the user interface (Becker:  Figure 3 - customer feedback 332).  

Regarding claims 10, Lawrenson discloses a method for a vehicle, comprising: 
responsive to receiving, via a user interface, a user input to pick up an item at a shop, obtaining, from the one or more cloud servers via a wireless transceiver, a traffic data on a route from a current location of the vehicle to the shop, a predicted waiting time at the shop, and a pre-assigned processing time for the tem (Lawrenson: paragraph [0075] -  and/or an arrival time estimation algorithm for providing an estimated time of arrival in view of the determined route and other relevant information (e.g., traffic condition, weather condition, accident report, and the like), which may be executed by a processor); 
calculating, via a controller, an estimated time of arrival (ETA) to the shop using the traffic data and a predicted preparation time for the item by the shop including the waiting time and the processing time for the item, wherein the predicted waiting time is indicative of a time to wait at the shop at the ETA when the vehicle is scheduled to arrive at the shop (Lawrenson:  Figure 6A, paragraph [0123] - average wait times, Figure 6B - estimated order completion time).
Lawrenson does not expressly disclose responsive to a current time being within a predefined grace period to the preparation time before the ETA, ordering, via the wireless transceiver the item online.  Becker discloses responsive to a current time being within a predefined grace period to the preparation time before the ETA, ordering, via the wireless transceiver the item online (Becker: Figure 8 - Order is placed within window).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Lawrenson to have included responsive to a current time being within a predefined 


Regarding claim 12, Lawrenson and Becker teach or suggest all the limitations of claim 10 as noted above.  Lawrenson further discloses wherein the waiting time is further representative of a predicted waiting time at the shop at the ETA (Lawrenson:  Figure 6A, paragraph [0123] - average wait times, Figure 6B - estimated order completion time).  

Regarding claim 15, Lawrenson and Becker teach or suggest all the limitations of claim 10 as noted above.  Lawrenson further discloses sending the ETA to a server associated with the shop (Lawrenson:  paragraph [0088] - Transmissions of the route modification request and/or current vehicle data may be performed at predetermined time intervals or in view of an unexpected change in estimated arrival time or food completion time. In an example, an unexpected change may include a change in initial/current estimated arrival time or food completion time by more than a predetermined threshold (e.g., 5 minutes)).  

Regarding claim 16, Lawrenson and Becker teach or suggest all the limitations of claim 15 as noted above.  Lawrenson further discloses responsive to detecting an ETA deviation greater than a predefined threshold, sending an updated ETA to the serve .  

Regarding claims 17, Lawrenson discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor of a vehicle, cause the vehicle to: 
responsive to user input to pick up an item at a shop, obtain, from the one or more cloud servers via a wireless transceiver, a traffic data on a route from a current location of the vehicle to the shop and a predicted popularity data at the shop (Lawrenson: paragraph [0075] -  and/or an arrival time estimation algorithm for providing an estimated time of arrival in view of the determined route and other relevant information (e.g., traffic condition, weather condition, accident report, and the like), which may be executed by a processor); 
calculate, via a controller, an estimated time of arrival (ETA) to the shop using the traffic data, a predicted waiting time using the predicted popularity data, and a preparation time for the item by the shop including the waiting time and a pre-assigned processing time for the item, wherein the predicted waiting time is indicative of a time to wait at the shop at the ETA when the vehicle is schedule to arrive at the shop (Lawrenson:  Figure 6A, paragraph [0123] - average wait times, Figure 6B - estimated order completion time).
 responsive to a current time being within a predefined grace period to the preparation time before the ETA, place an order for the item online.  Becker discloses responsive to a current time being within a predefined grace period to the preparation time before the ETA, place an order for the item online (Becker: Figure 8 - Order is placed within window).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Lawrenson to have included responsive to a current time being within a predefined grace period to the preparation time before the ETA, place an order for the item online, as taught by Becker because it would increase service efficiencies and the customer’s experience (Becker: paragraph [0012]).

Regarding claim 18, Lawrenson and Becker teach or suggest all the limitations of claim 17 as noted above.  Lawrenson further discloses send the ETA to the one or more cloud servers associated with the shop; and responsive to detecting an ETA deviation greater than a predefined threshold, send an updated ETA to the one or more cloud servers (Lawrenson:  paragraph [0088] - Transmissions of the route modification request and/or current vehicle data may be performed at predetermined time intervals or in view of an unexpected change in estimated arrival time or food completion time. In an example, an unexpected change may include a change in initial/current estimated arrival time or food completion time by more than a predetermined threshold (e.g., 5 minutes)).  

Regarding claim 19, Lawrenson and Becker teach or suggest all the limitations of claim 17 as noted above.  Becker further discloses output a message, via a user interface, to ask for a user confirmation before placing the order; and responsive to the user failing to confirm via the user interface, modify the order to add a second item, and place the modified order (Becker:  Figure 3 - verify customer order information 317, paragraph [0103] - When the individual is finished selecting/customizing their order, they will be prompted to confirm their order 317, paragraph [0101] - Once an individual selects a retail location to order from they can create their order, 316. For example, an individual can elect to add coffee, a sandwich, an espresso or any combination thereof to their order. The individual can further customize their order).  





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625



/KATHLEEN PALAVECINO/Primary Examiner, Art Unit 3625